Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 14, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  149217 & (20)(21)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices

  CHARTER TOWNSHIP OF CLINTON,
           Plaintiff-Appellee,
  v                                                                  SC: 149217
                                                                     COA: 321296
                                                                     Macomb CC: 2012-002987-CZ
  UNI-DIG, INC. and 4RD, LLC,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 29, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 14, 2014
         d0513
                                                                                Clerk